

CNX RESOURCES CORPORATION
EQUITY INCENTIVE PLAN
FORM OF
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

This Non-Qualified Stock Option Award Agreement set forth below (this
“Agreement”) is dated as of the grant date (the “Grant Date”) set forth on
Exhibit A and is between CNX Resources Corporation, a Delaware corporation (the
“Company”), and the individual to whom the Compensation Committee of the Board
of Directors of the Company or its delegate (the “Committee”) has made this
Award and whose name is set forth on Exhibit A (the “Participant”). The Company
has established the CNX Resources Corporation Equity Incentive Plan, as amended
(the “Plan”), to advance the interests of the Company and its stockholders by
providing incentives to certain eligible persons who contribute significantly to
the strategic and long-term performance objectives and growth of the Company.
Unless the context otherwise requires, all capitalized terms not otherwise
defined in this Agreement have the same meaning given such capitalized terms in
the Plan.
Pursuant to the provisions of the Plan, the Board has delegated to the Committee
full power and authority to direct the execution and delivery of this Agreement
in the name and on behalf of the Company, and has authorized the execution and
delivery of this Agreement.
Agreement


1.Non-Qualified Stock Option Award. Subject to and pursuant to all terms and
conditions stated in this Agreement and in the Plan, as of the Grant Date, the
Company hereby grants an Award to the Participant in the form of a Non-Qualified
Stock Option (the “Option”) with the number of Shares subject to the Award set
forth on Exhibit A. The Option awarded under this Agreement shall represent a
contingent right to purchase Shares that shall vest, except as otherwise
provided herein, on the schedule described in Section 2 hereof. Notwithstanding,
the Option as initially awarded has no independent economic value, but rather is
a mere unit of measurement used for purposes of calculating the value of
benefits, if any, to be received under this Agreement upon vesting and exercise
of such Option.
2.    Vesting. Subject to Section 5 hereof, one-third of the Option shall vest
and become exercisable on the first anniversary of the Grant Date and an
additional one-third of the Option shall vest and become exercisable on each of
the second and third anniversaries of the Grant Date. For purposes of this
Agreement, the term “Vested Portion” of the Option means that portion which:
(i) shall have become vested and exercisable pursuant to the terms of this
Agreement; (ii) shall not have been previously exercised; and (iii) shall not
have expired, been forfeited or otherwise canceled in accordance with the terms
hereof or the Plan. For purposes of this Agreement, the term “Non-Vested
Portion” of the Option means that portion of the Option that is not vested or
exercisable and which has not otherwise expired, been forfeited or canceled in
accordance with the terms hereof or the Plan.
3.    Exercise of Option.
3.1    Subject to the provisions of the Plan and this Agreement (including
Section 5 hereof), the Participant may exercise all or any part of the Vested
Portion of the Option at any time prior to the tenth anniversary of the Grant
Date (the “Expiration Date”); provided that the Option may be exercised with
respect to whole Shares only. In no event shall the Option be exercisable on or
after the Expiration Date.
3.2     To the extent set forth in Section 3.1 above, the Option may be
exercised by delivering to the Company at its principal office, or to such other
location designated by the Company, written notice of intent to exercise. Such
notice shall specify the number of Shares for which the Option is being
exercised and shall be accompanied by payment in full, or adequate provision
therefor, of the aggregate Exercise Price Per Share (as set forth on Exhibit A)
for such Shares (“Exercise Price”), and any applicable withholding tax and fees.
In accordance with the administrative procedures established by the Company, the
payment of the Exercise Price shall be made as indicated by the Participant on
the election form: (i) in cash; (ii) by certified check or bank draft payable to
the order of the Company; (iii) by personal check payable to the order of the
Company; (iv) by tendering, actually or constructively, Shares owned by the
Participant (and which are not subject to any pledge or other security
interest); or (v) by a combination of the foregoing, provided that the combined
value of all cash and cash equivalents and the Fair Market Value of any such
Shares so tendered to the Company as of the date of such tender is at least
equal to the Exercise Price. The Participant may also elect to pay all or any
portion of the Exercise Price by having Shares with a Fair Market Value on the
date of exercise equal to the Exercise Price withheld by the Company or sold by
a broker-dealer. Subject to the preceding sentence, the Participant may elect to
sell all Shares to cover Option costs, taxes, and fees, and any remaining funds
will be issued to the Participant. The payment of withholding tax shall be
subject to Section 6 of this Agreement.
3.3    Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Option may be exercised prior to the completion of any registration
or qualification of such Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any government
body or national securities exchange, that the Board shall in its sole
discretion determine to be necessary or advisable.
3.4    Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue or cause to be issued
the Shares in the Participant’s name.
4.    Change in Control. Notwithstanding any other provision of this Agreement,
in the event of a Change in Control, as defined in Section 16 of the Plan, the
Non-Vested Portion of the Option shall vest and, unless otherwise provided by
separate agreement between the Company and the Participant, the Option shall
remain exercisable until the Expiration Date.
5.    Change in Participant’s Status.
5.1    In the event the Participant Separates from Service on account of death
or Disability, the Non-Vested Portion of the Option shall vest in its entirety
immediately upon the Participant’s Separation from Service and the Option shall
remain exercisable until the Expiration Date.
5.2    In the event the Participant Separates from Service by action taken by
the Company (including any Affiliate) without Cause and after a decision by the
Company’s Chief Executive Officer, in his or her sole and absolute discretion,
that such Separation from Service without Cause qualifies for special vesting
treatment hereunder (a “Qualifying Separation from Service without Cause”), the
Non-Vested Portion of the Option shall continue to vest and become exercisable
in accordance with the schedule established under Section 2 of this Agreement
and the Option shall remain exercisable until the Expiration Date.
5.3    In the event the Participant Separates from Service for any other reason,
including, but not limited to, by the Participant voluntarily, or by the Company
(including any Affiliate) without Cause (other than in connection with a
Qualifying Separation of Service without Cause), the Non-Vested Portion of the
Option shall be deemed canceled and forfeited on the date of the Participant’s
Separation from Service and the Vested Portion, if any, of the Option as of the
date of such Separation from Service shall remain exercisable until the
Expiration Date.
5.4    In the event the Participant Separates from Service by action taken by
the Company (including any Affiliate) for Cause, the Option (whether vested or
unvested) shall be deemed canceled and forfeited in its entirety on the date of
the Participant’s Separation from Service and, to the extent that the
Participant has exercised any Option within the six (6)-month period ending with
the date of the Participant’s date of Separation from Service for Cause, the
Participant will be required to repay to the Company, within ten (10) days after
receipt of written demand from the Company, an amount in cash equal to the gain
realized by the Participant upon exercise of the Option.
6.    Tax Consequences/Withholding.
6.1    The Participant agrees to make appropriate arrangements with the Company
for satisfaction of any applicable federal, state, local or foreign tax
withholding requirements or like requirements, including the payment to the
Company at the time of any exercise of the Option of all such taxes and
requirements, by submitting an election form to the Company. The Participant is
hereby authorized to instruct the Company to withhold from the Shares
deliverable to the Participant upon any exercise of the Option the number of
Shares having a Fair Market Value equal to the applicable minimum statutory tax
withholding requirements as determined in accordance with the Plan; provided,
however, in the event the full amount of the Participant’s taxes cannot be
satisfied through Share withholding, the remaining amount must be paid by
separate check delivered by the Participant to the Company.
6.2    This Agreement is intended to be excepted from coverage under, Section
409A of the Code and the regulations promulgated thereunder and shall be
administered, interpreted and construed accordingly. Notwithstanding any
provision of this Agreement to the contrary, if any benefit provided under this
Agreement is subject to the provisions of Section 409A of the Code and the
regulations issued thereunder (and not excepted therefrom), the provisions of
the Agreement shall be administered, interpreted and construed in a manner
necessary to comply with Section 409A (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed).
Notwithstanding, Section 409A may impose upon the Participant certain taxes or
other charges for which the Participant is and shall remain solely responsible,
and nothing contained in this Agreement or the Plan shall be construed to
obligate any member of the Committee or Board, the Company or any Affiliate (or
its employees, officers or directors) for any such taxes or other charges.
7.    Non-Competition.
7.1    The Participant hereby agrees that this Section 7 is reasonable and
necessary in order to protect the legitimate business interests and goodwill of
the Company, including the Company’s trade secrets, valuable confidential
business and professional information, substantial relationships with
prospective and existing customers and clients, and specialized training
provided to the Participant and other employees of the Company. The Participant
acknowledges and recognizes the highly competitive nature of the business of the
Company and its Affiliates and accordingly agrees that during the term of the
Participant’s employment and for a period of [1 year / 6 months] after the
termination thereof (the “Restriction Period”):
(a)    The Participant will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company or any of
its Affiliates, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Affiliates conducted
business;
(b)    The Participant will not contact, solicit, perform services for, or
accept business from any customer or prospective customer of the Company or any
of its Affiliates;
(c)    The Participant will not directly or indirectly induce any employee of
the Company or any of its Affiliates to: (1) engage in any activity or conduct
which is prohibited pursuant to subparagraph 7.1(a); or (2) terminate such
employee’s employment with the Company or any of its Affiliates. Moreover, the
Participant will not directly or indirectly employ or offer employment (in
connection with any business substantially similar to any line of business
conducted by the Company or any of its Affiliates) to any person who was
employed by the Company or any of its Affiliates unless such person shall have
ceased to be employed by the Company or any of its Affiliates for a period of at
least 12 months; and
(d)    The Participant will not directly or indirectly assist others in engaging
in any of the activities, which are prohibited under subparagraphs (a) — (c)
above.
Notwithstanding the foregoing, if the Restriction Period set forth herein is
shorter in duration following the Participant’s termination of employment with
the Company and its Affiliates than in any other prior Award Agreement, the
Restriction Period set forth herein shall be the Restriction Period for all such
prior Award Agreements and related Awards. Similarly, if the Restriction Period
is longer in this Agreement than in prior Award Agreements, the Restriction
Period set forth in such prior Award Agreements and related Awards shall be
amended hereby and have the same applicable Restriction Period following the
Participant’s termination of employment with the Company and its Affiliates as
set forth herein (and the Participant shall be deemed to have consented to such
amendment by executing this Agreement).


7.2    It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 7 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable
against such Participant. Alternatively, if any court of competent jurisdiction
finds that any restriction contained in this Agreement is unenforceable, and
such restriction cannot be amended so as to make it enforceable, such finding
shall not affect the enforceability of any of the other restrictions contained
herein. The restrictive covenants set forth in this Section 7 shall be extended
by any amount of time that the Participant is in breach of such covenants, such
that the Company receives the full benefit of the time duration set forth above.
8.    Confidential Information and Trade Secrets. The Participant and the
Company agree that certain materials, including, but not limited to,
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, the
Participant will not at any time during or after the Participant’s employment
with the Company (including any Affiliate) disclose or use for such
Participant’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Company and any of
its Affiliates, any proprietary confidential information or trade secrets,
provided that the foregoing shall not apply to information which is not unique
to the Company or any of its Affiliates or which is generally known to the
industry or the public other than as a result of such Participant’s breach of
this covenant. The Participant agrees that upon termination of employment with
the Company (including any Affiliate) for any reason, the Participant will
immediately return to the Company all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, which
in any way relate to the business of the Company and its Affiliates, except that
the Participant may retain personal notes, notebooks and diaries. The
Participant further agrees that the Participant will not retain or use for the
Participant’s own account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of the Company or any of its Affiliates.
Notwithstanding anything contained herein to the contrary, this Agreement shall
not prohibit disclosure of proprietary confidential information if (i) it is
required by law or by a court of competent jurisdiction or (ii) it is in
connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which your legal rights and obligations as an employee or under
this Agreement are at issue; provided, however, that you shall, to the extent
practicable and lawful in any such event, give prior notice to the Company of
your intent to disclose proprietary confidential information so as to allow the
Company an opportunity (which you shall not oppose) to obtain such protective
orders or similar relief with respect thereto as may be deemed appropriate.
Notwithstanding the foregoing, nothing in this Agreement is intended to
restrict, prohibit, impede or interfere with the Participant providing
information to, or from reporting possible violations of law or regulation to,
any governmental agency or entity, from participating in investigations,
testifying in proceedings regarding the Company’s past or future conduct, or
from making other disclosures that are protected under state or federal law or
regulation, engaging in any future activities protected under statutes
administered by any government agency (including but not limited, to the
Department of Justice, the Securities and Exchange Commission, the Congress, and
any agency Inspector General), or from receiving and retaining a monetary award
from a government-administered whistleblower award program for providing
information directly to a government-administered whistleblower award program. 
The Participant does not need the prior authorization of the Company to make
such reports or disclosures.  The Participant is not required to notify the
Company that he or she has made any such reports or disclosures. The Company
nonetheless asserts, and does not waive, its attorney-client privilege over any
information appropriately protected by the privilege.
9.    Remedies/Forfeiture.
9.1    The Participant acknowledges that a violation or attempted violation on
the Participant’s part of Sections 7 and/or 8 will cause irreparable damage to
the Company and its Affiliates, and the Participant therefore agrees that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participant or the
Participant’s employees, partners or agents. The Participant agrees that such
right to an injunction is cumulative, in addition to whatever other remedies the
Company (including any Affiliate) may have under law or equity and to the
Participant’s obligations to make timely payment to the Company as set forth in
Section 9.2 of this Agreement. The Participant further acknowledges and agrees
that the Participant’s Option shall be cancelled and forfeited without payment
by the Company if the Participant breaches any of his obligations set forth in
Sections 7 and 8 herein.
9.2    At any point after becoming aware of a breach of any obligation set forth
in Sections 7 and 8 of this Agreement, the Company shall provide notice of such
breach to the Participant. By agreeing to receive the Option pursuant to this
Agreement, the Participant agrees that, to the extent the Participant has
exercised any Option, within ten (10) days after the date the Company provides
such notice, the Participant shall pay to the Company in cash an amount equal to
the gain realized by the Participant upon exercise of the Option at any time
during the period following the date that was six (6) months prior to the date
of the earliest breach. The Participant agrees that failure to make such timely
payment to the Company constitutes an independent and material breach of the
terms and conditions of this Agreement, for which the Company may seek recovery
of the unpaid amount as liquidated damages, in addition to all other rights and
remedies the Company may have resulting from the Participant’s breach of the
obligations set forth in Sections 7 and/or 8. The Participant agrees that timely
payment to the Company as set forth in this provision of this Agreement is
reasonable and necessary because the compensatory damages that will result from
breaches of Sections 7 and/or 8 cannot readily be ascertained. Further, the
Participant agrees that timely payment to the Company as set forth in this
provision of this Agreement is not a penalty, and it does not preclude the
Company from seeking all other remedies that may be available to the Company,
including without limitation those set forth in this Section 9.
10.    Assignment/Nonassignment.
10.1    The Company shall have the right to assign this Agreement, including
without limitation Sections 7 and/or 8, and the Participant agrees to remain
obligated by all provisions of this Agreement that are assigned to any
successor, assign or surviving entity. Any successor to the Company is an
intended third party beneficiary of this Agreement.
10.2    The Option is nontransferable and any interest in the Option or (prior
to exercise) the underlying Shares shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of (a “Transfer”) in any manner, other
than by will or the laws of descent and distribution. Any attempt by the
Participant to Transfer the Option in violation of the terms of this Agreement
shall render the Option null and void, and result in the immediate forfeiture of
such Option, without payment by the Company.
11.    Impact on Benefit Plans. Payments under this Agreement shall not be
considered as earnings for purposes of the Company’s and/or Affiliate’s
qualified retirement plans or any other retirement or benefit plan unless
specifically provided for therein. Nothing herein shall prevent the Company or
any Affiliate from maintaining additional compensation plans and arrangements
for its employees.
12.    Successors; Changes in Stock. The obligation of the Company under this
Agreement shall be binding upon the successors and assigns of the Company. In
the event of any spin-off, split-off or split-up, dividend in property other
than cash, recapitalization or other change in the capital structure of the
Company, or any merger, consolidation, reorganization, partial or complete
liquidation or other distribution of assets (other than a normal cash dividend),
or any other corporate transaction or event having an effect similar to any of
the foregoing, or extraordinary distribution to stockholders of the Company’s
common stock, the Option shall be appropriately adjusted to prevent dilution or
enlargement of the rights of the Participant which would otherwise result from
any such transaction, provided such adjustment shall be consistent with Code
Section 409A.
In the case of a Change in Control, any obligation under this Agreement shall be
handled in accordance with the terms of Section 4 hereof. In any case not
constituting a Change in Control in which the Company’s common stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
value of the Option constituting the Award shall be calculated based on the
closing price per Share of such common stock on the closing date of the
transaction on the principal market on which such common stock is traded and
(ii) there shall be substituted for the Option constituting the Award, the
number and kind of shares of stock or other securities (or cash or other
property) into which each outstanding Share relating to the Option shall be so
changed or for which each such Share shall be exchangeable relating to the
Option. In the case of any such adjustment, the Option shall remain subject to
the terms of the Agreement.
13.    Governing Law, Jurisdiction, and Venue.
13.1    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to the principles of
conflicts of law.
13.2    The Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Agreement (whether
such action or proceeding arises under contract, tort, equity or otherwise). The
Participant hereby irrevocably waives any objection which the Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.
13.3    Jurisdiction over, and venue of, any such action or proceeding shall be
exclusively vested in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania.
13.4    Provided that the Company commences any such action or proceeding in the
courts identified in Section 13.3, the Participant irrevocably waives the
Participant’s right to object to or challenge the above selected forum on the
basis of inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322
or similar state or federal statutes. The Participant agrees to reimburse the
Company for all of the attorneys’ fees and costs it incurs to oppose the
Participant’s efforts to challenge or object to litigation proceeding in the
courts identified in Section 13.3 with respect to actions arising out of or
relating to this Agreement (whether such actions arise under contract, tort,
equity or otherwise).
14.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
15.    Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
16.    Funding. This Agreement is not funded and all amounts payable hereunder,
if any, shall be paid from the general assets of the Company or its Affiliate,
as applicable. No provision contained in this Agreement or the Plan and no
action taken pursuant to the provisions of this Agreement or the Plan shall
create a trust of any kind or require the Company to maintain or set aside any
specific funds to pay benefits hereunder. To the extent the Participant acquires
a right to receive payments from the Company under this Agreement, such right
shall be no greater than the right of any unsecured general creditor of the
Company.
17.    Headings. The descriptive headings of the Sections of this Agreement are
inserted for convenience of reference only and shall not constitute a part of
this Agreement.
18.    Awards Subject to Plan. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
19.    Amendment or Termination of this Agreement. This Agreement may be
modified, amended, suspended or terminated by the Committee at any time;
provided, however, that no modification, amendment, suspension or termination of
the Plan or this Agreement shall adversely affect the material rights of the
Participant under this Agreement without the consent of such Participant.
Notwithstanding the foregoing or any provision of this Agreement to the
contrary, the Company may, in its sole discretion and without the Participant’s
consent, modify or amend the terms of the Agreement or the Award, or take any
other action it deems necessary or advisable, to cause the Agreement to comply
with Section 10D of the Exchange Act or Section 409A (or an exception thereto).
Any modification, amendment, suspension or termination shall only be effective
upon a writing issued by the Company, and the Participant shall not offer
evidence of any purported oral modifications or amendments to vary or contradict
the terms of this Agreement document.
20.    Entire Agreement. Except as otherwise provided in this Agreement or in
any other agreement between the Participant and the Company, this Agreement and
the Plan are: (i) intended to be the final, complete, and exclusive statement of
the terms of the agreement between the Participant and the Company with regard
to the subject matter of this Agreement; (ii) supersede all other prior
agreements, communications, and statements, whether written or oral, express or
implied, pertaining to that subject matter; and (iii) may not be contradicted by
evidence of any prior or contemporaneous statements or agreements, oral or
written, and may not be explained or supplemented by evidence of consistent
additional terms.
21.    Clawback. Notwithstanding any provisions in this Agreement to the
contrary, any compensation, payments, or benefits provided hereunder (or profits
realized from the sale of Shares delivered hereunder), whether in the form of
cash or otherwise, shall be subject to recoupment and recapture to the extent
necessary to comply with the requirements of any Company-adopted policy and/or
laws or regulations, including, but not limited to, the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, the Exchange Act, Section 304 of the
Sarbanes Oxley Act of 2002, the New York Stock Exchange Listed Company Manual or
any rules or regulations promulgated thereunder with respect to such laws,
regulations and/or securities exchange listing requirements, as may be in effect
from time to time, and which may operate to create additional rights for the
Company with respect to this grant and recovery of amounts relating thereto.  By
accepting this Option, the Participant agrees and acknowledges that he or she is
obligated to cooperate with, and provide any and all assistance necessary to,
the Company to recover, recoup or recapture this Option (including Shares
relating thereto) or amounts paid under the Plan pursuant to such law,
government regulation, stock exchange listing requirement or Company
policy. Such cooperation and assistance shall include, but is not limited to,
executing, completing and submitting any documentation necessary to recover,
recoup or recapture this Option (and Shares relating thereto) or amounts paid
under the Plan from a Participant’s accounts, or pending or future compensation
or other grants.




[Remainder of this page intentionally left blank]



IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year indicated below. This Agreement may be executed in more than one
counterpart, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.


PARTICIPANT




Dated: ___________________                                    
     [_________]




CNX RESOURCES CORPORATION





Dated: ___________________                                    
                            




Exhibit A




Participant:    [____________]


Participant’s Personnel Number: [________]


Grant Date:    January [__], 2020


Number of Shares Covered by Option: [_________]


Exercise Price Per Share: [_______]


First Vesting Date:    January [__], 2021








1
    